DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180203331 A1 (Johnson) in view of CN 201672221 U (Liu).
Regarding claim 1, Johnson discloses a ball head (Fig. 6), comprising: 

a ball body (ref. 156), wherein the ball body is provided with a threaded rod (ref. 172) extending outward therefrom (see Fig. 6); a platform (ref. 52) is disposed on the threaded rod (ref. 172) and provided with a platform nut (ref. 106) at a center of the platform (see annotated Figure 3 below); and the threaded rod and the platform nut are coupled with each other and rotatable with respect to each other (see in Fig. 1 that the threaded rod and the platform are coupled together using the internal and external threads of the two components, therefore they are rotatable), so as to adjust a position of the platform relative to the threaded rod (the platform can be rotated to adjust the position of the platform relative to the threaded rod); and
a fastener (ref. 218), wherein the notch of the main body is capable of being expanded to a predetermined angle (see in Fig. 6 that the first and second housing segments are expanded apart and that they can only expand to a certain point before the first and second housing segments come into contact again, therefore providing a maximum predetermined angle), so that the fastener is placed into the fastener 9accommodating portion (while the housing segments are apart, the fastener can be placed into the fastener accommodating portion), the ball body is placed into the ball body accommodating portion (while the housing segments are apart, the ball body can be placed into the ball body accommodating portion), and the threaded rod penetrates outward through the ball body accommodating opening (see 
	However, Johnson fails to expressly disclose the ball body is non-rotatable when the ball body is clamped within the ball body accommodating portion, 
and when the notch is expanded by loosening the fixing assembly, the ball body accommodating portion releases the ball body and thus the ball body is rotatable.
Liu teaches a ball clamp (ref. 20) that clamps a ball head (ref. 10) within a ball accommodating portion (where the ball head ref. 10 is seated within the clamp), Liu also discloses a gap (ref. 21) between the two housing segments (ref. 21a and ref. 21b) that is present when the two segments are clamped together with a ball head in the ball head accommodating portion (see Figs. 2a-2c). The gap is present due either the ball head accommodating portion being under sized, or the housing segments not being long enough to reach around the ball head completely. Liu further discloses that the ball head (ref. 10) is locked within the main body (see paragraph [0032] of the attached Liu translation). It is understood 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ball clamp of Johnson, with Liu, such that it comprises one of either an under sized ball accommodating portion, or housing segments lacking the length to reach completely around the ball head, in order to provide a gap between the distal ends of the housing segments when the system is in the fixed position, allowing for the ball head to be locked in position when needed and then being released when the fixing assembly is loosened, allowing for a versatile and flexible clamp that can lock rotation or allow rotation depending on the current needs of the user.

    PNG
    media_image1.png
    498
    796
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 6.

    PNG
    media_image2.png
    656
    899
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 3.
Regarding claim 2, Johnson discloses the main body (ref. 152), and also discloses the threaded rod accommodating opening (ref. 226), and the threaded rod accommodating opening (ref. 226) extends from the ball body accommodating opening (see Fig. 6) to a position on the main body (see Fig. 6, and see in paragraph [0022] that the threaded rod accommodating opening extends to a position so as to make the threaded rod normal to the vertical axis (ref. 224)), 
But does not expressly disclose as claimed that the main body is provided with a threaded rod accommodating opening opposite to the notch.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson and Liu, further with Liu, such that it comprises the threaded rod accommodating opening opposite the notch as disclosed by Liu in order to prevent the housing segments from being non-symmetrical and to ensure that the threaded rod protruding through the threaded rod accommodating opening, as well as the platform that the rod is attached to, does not interfere with or limit the fixing assembly in any way.

    PNG
    media_image3.png
    895
    653
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 1a and 1c.
Regarding claim 4, Johnson discloses the fastener is a screw (ref. 218) coupled with a second object (ref. 56) through the fastener accommodating opening (see in Fig. 1 that the fastener (ref. 218) extends through the fastener accommodating opening and attaches to the adjustable clamp (ref. 56)).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180203331 A1 (Johnson) and CN 201672221 U (Liu), further in view of US 20070138358 A1 (Chang).
Regarding claim 3, Johnson discloses the fastener (ref. 218) is coupled with a first object (ref. 56) through the fastener accommodating opening (see Fig. 1), but does not expressly disclose as claimed wherein the fastener is a nut coupled with a first object through the fastener accommodating opening.
However, Chang teaches the fastener is a nut (ref. 42) coupled with a first object (ref. 41 and ref. 44) through the fastener accommodating opening (ref. 16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson and Liu, with Chang, such that it comprises a reversal of parts where the threaded screw is protruding in from the outside, and a threaded recess, in the form of a nut, is located on the inside of the main body. Applicant is reminded that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over CN 201672221 U (Liu) in view of US 20180203331 A1 (Johnson).
Regarding claim 1, Liu discloses a ball head (ref. 10), comprising: 

the main body is provided with a notch (see annotated Figures 1a and 1c above) extending from the ball body accommodating opening to the bottom of the main body; the ball body accommodating portion and other internal sections of the main body are communicated with the external space through the notch (see in Figs. 1a and 1c that the internal parts of the main body have access to the external space through the notch); and a fixing assembly (designated by locking knob ref. 140) is disposed at the notch at a position close to the ball body accommodating opening (see in Figs. 1a and 1c that the fixing assembly is disposed close to the ball body accommodating opening); 
a ball body (ref. 10), and 
wherein the notch (ref. 21) of the main body is capable of being expanded to a predetermined angle (since the notch ref. 21 runs entirely through one side of the main body, the main body can be separated at the point and expanded to a predetermined angle), so that the ball body is placed into the ball body accommodating portion (when the main body is expanded to a large enough angle, the ball body will be capable of being seated within the ball body accommodating portion), and then both sides of the notch of the main body are forced to be close to each other (see in Fig. 1a that both sides of the notch of the main body must be close to each other for the fixing assembly to engage, requiring force to bring the two halves 
	However, Liu fails to expressly disclose as claimed a fastener accommodating portion, which is adjacent to the ball body accommodating portion in an up-and-down direction,
	the ball body accommodating opening has a diameter smaller than that of the ball body accommodating portion; the fastener accommodating portion is formed with a fastener accommodating opening extending downward to the external space, and the fastener accommodating opening has a diameter smaller than that of the fastener accommodating portion,
	the fastener accommodating portion is communicated with the external space through the notch,
the ball body is provided with a threaded rod extending outward therefrom; a platform is disposed on the threaded rod and provided with a platform nut at a center of the platform; 
a fastener,
the main body is capable of being expanded to a predetermined angle so that the fastener is placed into the fastener 9accommodating portion,
and the threaded rod penetrates outward through the ball body accommodating opening.
Johnson teaches a fastener accommodating portion (see annotated Figure 6 above), which is adjacent to the ball body accommodating portion in an up-and-down direction (see in Fig. 6 that the up and down direction is represented by axis ref. 224, and that the ball body accommodating portion and the fastener accommodating portion are adjacent to each other in the up and down direction),
	the ball body accommodating opening has a diameter smaller than that of the ball body accommodating portion (see in annotated Figure 6 above that the ball body accommodating portion has a diameter greater than the ball body accommodating opening); the fastener accommodating portion (see annotated Figure 6 above) is formed with a fastener accommodating opening extending downward to the external space (see annotated Figure 6 above), and the fastener accommodating opening has a diameter smaller than that of the fastener accommodating portion (see in annotated Figure 6 above that the fastener accommodating portion has a diameter greater than the fastener accommodating opening),

the ball body (ref. 156) is provided with a threaded rod (ref. 172) extending outward therefrom (see Fig. 6); a platform (ref. 52) is disposed on the threaded rod and provided with a platform nut (ref. 106) at a center of the platform (see annotated Figure 3 above); and the threaded rod and the platform nut are coupled with each other (see Fig. 1) and rotatable with respect to each other (the internal and external thread interaction allows the two parts to rotate with respect to one another and therefore adjust the position of the platform relative to the threaded rod), so as to adjust a position of the platform relative to the threaded rod,
a fastener (ref. 218),
the main body is capable of being expanded to a predetermined angle so that the fastener is placed into the fastener 9accommodating portion (see in Fig. 6 that the main body is capable of being expanded and the fastener is placed within the fastener accommodating portion),
and the threaded rod penetrates outward through the ball body accommodating opening (see in Fig. 6 that the threaded rod attached to the ball body extends out through the ball body accommodating opening).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ball clamp of Liu, with Johnson, such that it comprises:

A ball body accommodating opening and fastener accommodating opening that have diameters smaller than their respective ball body accommodating and fastener accommodating portions in order to keep the ball body and fastener within the main body to prevent unwanted detachment of the clamp parts, as well as to ensure a stable connection of the ball clamp.
A fastener accommodating portion that is communicated with the external space through the notch in a similar manner to the ball body accommodating portion, as well as providing the main body be capable of being expanding to a predetermined angle, in order to insert and remove the fastener from the main body in the same manner that the ball body is inserted and removed from the main body so that the fastener accommodating opening and the ball body accommodating opening can be small enough to keep the fastener and ball body within the main body when the notch is secured together using the fixing assembly. 
 A ball body being provided with a threaded rod attached to the ball body and extending out of the ball body accommodating opening, and a platform with a nut located at the center of the nut attached to the threaded rod and being in adjustable relationship so as to provide a way to attach the fixable and variable ball to an object in adjustable relationship which creates a versatile and useful ball clamp system.
Therefore, due to the reasons listed above, it would have been obvious to modify Liu with Johnson.
Regarding claim 2, Liu discloses the main body (ref. 20) is provided with a threaded rod accommodating opening (see annotated Figure 1a and 1c above) opposite to the notch (see annotated Figure 1a and 1c above), and the threaded rod accommodating opening extends from the ball body accommodating opening (see Fig. 1a and 1c) to a position on the main body (see in Fig. 1a and 1c that the threaded rod accommodating opening extends from the ball body accommodating opening to a position on the main body).
Regarding claim 4, the combination of Liu and Johnson teaches the ball head of claim 1.
Johnson teaches the fastener (ref. 218) is a screw (see in Fig. 6 that the fastener (ref. 218) is a screw) coupled with a second object (ref. 56) through the fastener accommodating opening (see annotated Figure 6 above).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over CN 201672221 U (Liu) and US 20180203331 A1 (Johnson), further in view of US 20070138358 A1 (Chang).
Regarding claim 3, the combination of Liu and Johnson teaches the ball head of claim 1.
Johnson teaches the fastener (ref. 218) is coupled with a first object (ref. 56) through the fastener accommodating opening (see Fig. 1), but does not expressly teach as claimed wherein the fastener is a nut coupled with a first object through the fastener accommodating opening. 
However, Chang teaches the fastener is a nut (ref. 42) coupled with a first object (ref. 41 and ref. 44) through the fastener accommodating opening (ref. 16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson and Liu, with Chang, such that it comprises a reversal of parts where the threaded screw is protruding in .
Response to Amendment
The amendment filed 16 December 2021 has been entered. Claims 1 and 2 have been amended. Applicant’s amendments overcome the previously set forth objections, and 35 U.S.C. 112 rejections, in the Non-Final Office Action dated 17 August 2021. Claims 1-4 are pending.
Response to Arguments
Applicant's arguments and remarks filed 16 December 2021 have been fully considered but they are not persuasive.
Applicant’s arguments and remarks, dated 16 December 2021, recite the following: 
Page 6: “…It is obvious that in Johnson the main body is not integrally formed with a ball body accommodating portion and a fastener accommodating portion…”.
Page 6: “…it is not possible to expand the first and second housing segments to a predetermined position…”, referring to the segments of Johnson.
Page 7: “…Lui neither teaches nor suggests a fastener accommodating portion or fastener accommodating opening…”.
Page 7: “…the slit is blocked by the base 80 at the bottom instead of extending from a ball accommodating opening to a fastener accommodating opening…”, referring to the slit of Lui.
Page 7: “…Chang…has neither disclosed nor suggested a main body integrally formed with a ball body accommodating portion, a fastener accommodating portion, and a notch from a ball accommodating opening to a fastener accommodating opening…”.
Referring to statement I, Examiner respectfully disagrees. It is obvious that the main body of Johnson has both the ball body accommodating portion and a fastener accommodating portion integrally formed in the main body, as seen in Fig. 6 of Johnson, due to the accommodating portions being formed in the main body, not being separable.
Referring to statement II, Examiner respectfully disagrees. It is possible to expand the first and second housing segments to a predetermined position. See in Figs. 5-6 of Johnson that the first and second housing segments can be expanded to have a distance between portions of the first and second housing segments. 
Referring to statement III, Examiner respectfully disagrees. Lui teaches and suggests a ball body accommodating portion, located where the ball (10) is located within the main body (20). Further, it is understood that Lui does not expressly teach a fastener accommodating portion or opening, however the main body (20) is locked onto the tripod head base (80) in some form. Neither rejection relies on Lui to teach or suggest a fastener accommodating portion and fastener accommodating opening, rather Johnson is used to make up for the features not expressly taught or disclosed by Lui. 
Referring to statement IV, Examiner respectfully disagrees. The base 80 taught by Lui does not block the slit from extending to the taught fastener accommodating opening, as the fastener accommodating opening taught by Johnson onto the structure of Lui, is recessed 
Referring to statement V, Examiner respectfully disagrees. First, Chang has disclosed and suggested a main body 1, integrally formed with a ball body accommodating portion 12, a fastener accommodating portion 17, and further does not need to disclose or teach a notch from a ball body accommodating opening to a fastener accommodating opening, as Chang is only used to teach that the fastener is a nut coupled with a first object through the fastener accommodating opening.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZAH/Examiner, Art Unit 3678            

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678